Case: 18-11449   Date Filed: 01/17/2019   Page: 1 of 6


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-11449
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:16-cr-00027-MW-GRJ-1



UNITED STATES OF AMERICA,

                                                           Plaintiff - Appellee,

                                 versus

ROBERT CARL ALLBRITTON,

                                                        Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (January 17, 2019)

Before MARTIN, ROSENBAUM, and NEWSOM, Circuit Judges.

PER CURIAM:
               Case: 18-11449     Date Filed: 01/17/2019    Page: 2 of 6


      Robert Allbritton appeals his conviction for conspiracy to distribute

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 846. Allbritton

argues that the district court erroneously denied his motion to suppress evidence

because probable cause did not support the traffic stop that led to the discovery of

marijuana and methamphetamine. After careful review, we affirm Allbritton’s

conviction.

      On September 28, 2016, Robert Dean, a Deputy with the Alachua County

Sheriff’s Office, initiated a traffic stop of a car that failed to come to a complete

stop at a stop sign shortly after exiting Interstate 75 outside of Gainesville, Florida.

After speaking with the driver, Allbritton, Dean radioed for backup and then began

to write a warning ticket.      A backup officer arrived within minutes.         While

speaking with the passenger, the officer smelled marijuana inside of the car. A

search of the car revealed a small amount of marijuana and approximately three

kilograms of methamphetamine.

      A federal grand jury returned a two-count indictment, charging Allbritton

with conspiracy to possess with intent to distribute and possession with intent to

distribute methamphetamine.       Allbritton filed a motion to suppress evidence,

arguing that Deputy Dean initiated the traffic stop without probable cause or

reasonable suspicion. Allbritton maintained that his actions were consistent with

Florida Statute § 316.123(2)(a), which provides that, “[e]xcept when directed to


                                           2
               Case: 18-11449    Date Filed: 01/17/2019    Page: 3 of 6


proceed by a police officer or traffic control signal, every driver of a vehicle

approaching a stop intersection indicated by a stop sign shall stop” before entering

the intersection.

      At a suppression hearing, Deputy Dean testified to the circumstances

surrounding the traffic stop. On September 28, Dean was patrolling Interstate 75

in an unmarked Chevy Tahoe. He drove beside a silver Nissan Altima with

Massachusetts plates and observed suspicious movements from its driver. Dean

then followed the Altima as it exited the Interstate at Exit 374, which was the final

southbound exit in Alachua County. At the end of the off ramp, which intersected

with a county road, there was a stop sign. Dean observed the Altima slow down

but never come to a complete stop as it navigated the stop sign and turned right

onto the county road. At that point, Dean activated his patrol lights and initiated a

traffic stop. The government admitted a video of the traffic stop into evidence, and

the district court stated it had viewed the video several times before the hearing.

      The district court denied the motion to suppress. Crediting Deputy Dean’s

testimony and the video of the traffic stop, the court found that Allbritton failed to

stop fully at the stop sign. The court therefore concluded that Dean had probable

cause to stop Allbritton for violating Florida Statute § 316.123(2)(a), which, in the

court’s view, required a “complete stop.” The court rejected Allbritton’s argument

that Dean “directed [him] to proceed” through the stop sign, within the meaning of


                                          3
              Case: 18-11449     Date Filed: 01/17/2019   Page: 4 of 6


the exception in § 316.123(2)(a), by “almost rear-end[ing] him” as he slowed down

to stop. The court found that Dean took no action that would constitute a direction

to proceed within the meaning of the statute. Rather, according to the court, Dean

“merely followed behind [Allbritton] at a safe distance, both vehicles slowed as

they approached the intersection,” and as Dean prepared to stop behind Allbritton

he observed Allbritton “roll through the stop sign.”

      After the denial of his suppression motion, Allbritton entered a conditional

guilty plea to the conspiracy count, reserving his right to appeal the denial of his

suppression motion. He was sentenced to thirty-six months of imprisonment and

three years of supervised release, and he now appeals.

      We review a district court’s denial of a motion to suppress under a mixed

standard, reviewing the district court’s findings of fact for clear error and its

application of the law to those facts de novo. United States v. Jones, 377 F.3d
1313, 1314 (11th Cir. 2004). There is no clear error “[i]f the district court’s

account of the evidence is plausible in light of the record viewed in its entirety.”

Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 573–74 (1985).

      The Fourth Amendment protects individuals from unreasonable searches and

seizures. United States v. Harris, 526 F.3d 1334, 1337 (11th Cir. 2008); U.S.

Const. amend. IV. Generally, the decision to stop and therefore “seize” a vehicle

and its occupants is reasonable where the officer has probable cause to believe that


                                         4
              Case: 18-11449     Date Filed: 01/17/2019    Page: 5 of 6


a traffic violation has occurred. United States v. Simmons, 172 F.3d 775, 778 (11th

Cir. 1999). “[A]n officer’s motive in making the traffic stop does not invalidate

what is otherwise objectively justifiable behavior under the Fourth Amendment.”

Id. (quotation marks omitted).

      Under Florida law, “every driver of a vehicle approaching a stop intersection

indicated by a stop sign shall stop” before entering the intersection, “[e]xcept when

directed to proceed by a police officer or traffic control signal.”         Fla. Stat.

§ 316.123(2)(a). Allbritton does not dispute that he failed to stop fully at the stop

sign, but he maintains that the statutory exception applies because he was “clearly

driving out of the way of an obviously impatient law enforcement officer.” Under

this theory, Deputy Dean’s “obvious impatience” apparently constitutes the

“direct[ion] to proceed by a police officer.” Allbritton further suggests that, even if

the statutory exception does not apply, probable cause was lacking because Dean’s

actions “caused, or at least influenced the commission of the traffic infraction.”

      Here, the district court did not err in denying Allbritton’s motion to

suppress. First, the record clearly supports the court’s finding that Allbritton

committed a traffic violation by failing to stop fully at the stop sign. The video

evidence confirmed Deputy Dean’s testimony that the Altima’s wheels “never

came to a complete stop” as Allbritton traversed the stop sign.            So, it was

objectively reasonable for Dean to have believed that Allbritton committed a traffic


                                          5
              Case: 18-11449     Date Filed: 01/17/2019   Page: 6 of 6


violation by rolling through the stop sign. See Simmons, 172 F.3d at 778. And

because Dean had probable cause to stop Allbritton for a traffic violation, his

“motive in making the traffic stop [did] not invalidate what [was] otherwise

objectively justifiable behavior under the Fourth Amendment.” Id.

      Second, nothing in the record indicates that Deputy Dean either induced the

traffic violation or directed Allbritton to proceed through the stop sign without

stopping fully. There was no testimony that Dean made any gestures or statements

to Allbritton before activating his patrol lights. And the video evidence contradicts

Allbritton’s claim that Dean engaged in aggressive or obviously impatient driving

and almost rear-ended him. Having viewed the video of the traffic stop, we agree

with the district court that Dean “merely followed behind [Allbritton] at a safe

distance, both vehicles slowed as they approached the intersection,” and as Dean

prepared to stop behind Allbritton he observed Allbritton “roll through the stop

sign.” Because the court’s account of the evidence is plausible, there is no clear

error in the court’s finding that Dean did not cause the traffic infraction. See

Anderson, 470 U.S. at 573–74.

      For these reasons, we affirm the district court’s denial of the motion to

suppress, and we therefore affirm Allbritton’s conviction.

      AFFIRMED.




                                         6